Mr. President, on behalf of the Government and people of the Commonwealth of the Bahamas and on my own behalf, I congratulate you on your assumption of the presidency of this body. Yours is a challenging task, which I have every confidence you will execute with aplomb and with the dignity befitting such a high office, particularly during this fortieth anniversary of the United Nations. Your diplomatic experience and skill augur well for a successful session.
I would also take this opportunity to commend Ambassador Lusaka for the excellent manner in which he conducted the business of the thirty-ninth session of the General Assembly. His abundant knowledge, cheerful manner and qualities of leadership enabled him to guide the Assembly through the difficult issues of his term of office.
In addition, I am pleased to note this year with great appreciation the dedicated efforts of the Secretary-General of the United Nations, Mr. Perez de Cuellar, to uphold and bring to fruition the high ideals and principles for which this great Organization stands.
As the United Nations commemorates its fortieth anniversary, I recall with pleasure that over the years significant efforts have been made by the Organization to realize its purposes and principles as expressed in the Charter to which all of us as Members subscribe. Critics of the United Nations would have the world believe that the Organization is not effective in world affairs, that it is no longer the best tool to promote and maintain international peace and stability, but I say to such critics, what if there were not a United Nations? What if there were not a multilateral forum wherein nations could sit together and discuss their problems in an atmosphere of order and civility? I would hate to consider the perils of a world without a United Nations. As a noted commentator said at the
birth of this Organization- "the world is inherent in the United Nations as an oak is in an acorn".
Therefore X am pleased to note the varied efforts being undertaken by Member nations to commemorate the fortieth anniversary of the United Nations. All over the world, national ceremonies, concerts, conferences, workshops, seminars and other events have been planned to commemorate the fortieth anniversary and, I trust, to serve as a re-commitment by Member nations to their obligations under the Charter and its fundamental purposes.
I have taken note of the recommendations made at the meeting of past Presidents of the General Assembly. The ideas put forward by the Presidents reflect years of experience, knowledge and familiarity with the United Nations system and provide important advice as to how that system could be improved. Therefore it is my hope that due attention will be given to those recommendations.
The Bahamas, in commemoration of the fortieth anniversary, has throughout this year sought to revive the spirit of the United Nations through a series of lectures and displays in schools, government departments and service organizations. This we shall continue to do as our way of recognizing and asserting the importance of the United Nations.
This fortieth anniversary year is a fitting occasion for us to renew our commitment and dedication to the achievement of world peace. On 24 October 1985, when 1986 is declared the International Year of Peace, I urge that we all recommit ourselves to the fulfillment of the admonition of this General Assembly expressed in 1982, namely,
"to devote a specific time to concentrate the efforts of the United Nations and its Member States to promote the ideals of peace and give
evidence of their commitment to peace in all viable ways" (resolution 37/16). The global economy continues to be plagued by serious problems which demand our urgent attention. Such problems are exceptionally acute in developing countries, as the debt crisis has placed a severe burden on their economies. Protectionism threatens to exacerbate further our trade imbalance. Additionally, the international financial system has failed to respond effectively and efficiently to the plight of the poorer countries. The structural adjustments necessary to effect long-term solutions can be achieved only with the co-operation of the North and the South.
From a long-term perspective, we must bolster the adequacy and efficiency of the international monetary and financial systems with a view to stabilizing international financial conditions and rendering them less capricious. This calls for, among other things, a wider sharing of the adjustment burden, ongoing consultations between debtors and creditors, international assistance to developing countries on debt management at the national level, including information on all aspects of external debt, and the application of the multi-year rescheduling mechanism to more debtor countries.
We therefore concur with the view that, in an effort to mitigate future world economic crises, the traditional roles of the International Monetary Fund (IMF) and the World Bank must be expanded so that they might operate in a manner which would, first, facilitate adjustment processes, which at once sustain inflationary growth and protect and improve basic living standards; secondly, provide them with a catalytic stimulus to mobilize greater flows of private capital; thirdly, improve external debt management by developing better early warning and debt rescheduling mechanisms; and, fourthly, temper, rather than reinforce, cyclical fluctuations.
The world has been visibly shaken by the devastating- effects of the drought situation in sub-Saharan Africa and the untold human suffering it has engendered. The Bahamas commends the laudable efforts of the international community, which have, to some extent, alleviated this dire situation. The Bahamas was pleased to be a part of this timely international endeavor.
Alleviation of the acute situation may be acceptable as a short-term measure. To overcome the prevailing economic and environmental problems, however, increased sensitivity on the part of donor countries and international financial institutions is as vital as domestic policy reforms.
Realistically speaking, the international community has no alternative but to come to grips with the interdependence of countries, not only in terms of international peace and security but also in terms of the global economy. This would of necessity involve the immediate strengthening of multilateral co-operation. Our challenge is to create a new era of prosperity. It is imperative, then, that we make the choices which lead to expansion of economies and markets.
Everyone agrees that, if the arms race continues to escalate, all mankind would be annihilated. I am therefore amazed that billions of dollars are being spent on the acquisition of arms while millions of human beings are starving to death because of the unavailability of food.
The international community has been seized of the question of disarmament since 1945 and to date we can point to few resolutions on disarmament that have been implemented. More than ever before there is the need to develop strong measures for a freeze on nuclear and conventional arms and to abolish the use of chemical weapons. States must be encouraged to adopt the concept of interdependence as the main course to positive solutions.
To help make disarmament a reality, my Government welcomes regional approaches in establishing nuclear-weapon-free zones, or peace zones, as deterrents. We further support the view that effective implementation can be achieved in the following manner: first, the initiative must come from all States in the region; secondly, provision for compliance and verification must be made; thirdly, all parties should be prohibited from developing nuclear explosive devices; and, fourthly, existing security arrangements should not be disturbed to the deteriment of regional and international security.
My Government is confident that, if serious negotiations are carried out at the forthcoming summit meeting between the Heads of State of the United States and
could be realized.
In the past few years the matter of the security of small States has been addressed in various international bodies, including the General Assembly. The Commonwealth, the Organization of American States (OAS), the Non-Aligned Movement and the United Nations Conference on Trade and Development (UNCTAD) have all played an important role in identifying the problems of small States.
Small States are particularly vulnerable to the vagaries of the international economic system. When global economic crises occur, the already fragile economic structures of small States are further weakened. Also, many small States, like the Bahamas, are archipelagos, and their configuration makes the absence of adequate transportation and communication a formidable obstacle to economic development. Added to this disadvantage is the fact that many small States, particularly in the Caribbean region, face the threat of exclusion from international developmental aid on the grounds that they are not among the most needy. The World Bank's process of "graduation" is one that ignores the real needs of small States. In particular, it overlooks the need to develop the domestic economic infrastructure of many small States.
Equally important in the economic context is the fact that a large number of small States are constantly grappling with the need to develop economic alternatives in societies that operate largely on one major source of economic activity.

Many small States are prone to natural disasters, such as hurricanes, tornadoes and floods. The precautions for, and the aftermath of, such natural disasters cause a severe drain on scarce resources.
Various illegal activities threaten the stability and security of many small States. It has been the fate of the Bahamas, due to our archipelagic make-up, to be the subject of a significant illicit transit traffic in narcotic drugs, violations of air and maritime space, and illegal fishing. At times, we have been virtually helpless in the face of these adverse developments. Other small States have experienced illegal flows of arms and migration. The smallness of our populations and, in some cases, the wide dispersal of territory, does not easily enable us to police our borders.
In the presence of larger, more powerful neighbors who threaten their territorial and political integrity many small States feel compelled to incur the expense of building up a defense force at great cost in manpower and financing.
Given the difficulties many small States face in the economic sphere and in allocating human, financial and other resources to combat illegal activity, and in endeavoring to maintain their territorial and political integrity, it is incumbent upon the international community to help sustain their economic viability and assure their sovereignty. The Bahamas, a developing island State, would appeal to the international community to adhere strictly to the rules and norms enunciated in the Charter, which are indispensable to the stability and security of small States.
The Government and the people of the Bahamas have already conveyed their profound sympathy and condolences to the Government and the people of the Republic of Mexico regarding the recent disastrous earthquakes. In this connection, my Government was happy to become a sponsor of the United Nations resolution on international relief to Mexico and applauds the swift action taken by this Assembly in adopting it.
The Government of the Bahamas is gravely concerned about the deterioration of the situation in the Central American sub-region, which further imperils regional and international peace and security.
We believe that the threat or use of force can only be counter-productive and should not be resorted to by any country. We therefore continue to support the Cantadora Group in its efforts to bring about a negotiated solution to the problems of that sub-region. To this end we concur with the view of the Contadora Group that the Governments of Central America must take action to implement the agreements arrived at in the Document of Objectives of September 1983.
The Government of the Bahamas believes that the path to peace in the Middle East, while elusive, is one which the international community must continue to seek with tenacity. The crucial milestones on this path are as varied and tenuous as the conflicts themselves. Recognition of the right of the Palestinian people to a State of their own, implementation of Security Council resolution 242 (1967) and recognition of the right of Israel and all States in the region to exist peacefully would, we believe, go a long way towards establishing stability in that region.
Similarly, the tragedy of Lebanon has been played on the world stage for far too long and must be brought to an end. This calls for the withdrawal of all foreign forces from that country, with concomitant recognition and respect for its territorial integrity and sovereignty. There is one ray of light and hope in this dark, tragic state of affairs: the realization that a solution must be just, lasting and comprehensive.
A solution to the Cyprus problem has eluded us for far too long, and now once again recent developments in that country pose a serious threat to international peace and security in that region. The Bahamas takes the view that peace, human freedom and social and economic development are indivisible. We urge the speedy implementation of the relevant Security Council resolutions.
The Iran-Iraq conflict continues to contribute to the instability, fragility and volatility of the entire region and we believe that every effort should be made through the Security Council and other diplomatic channels, involving closely those most aware of the dynamics of the region, to bring this conflict to an end.
Our commitment to human rights should not be confined within our national borders but also be reflected in the international spirit of recognizing the fundamental and human rights of each and every individual. The Bahamas guarantees the full enjoyment of human rights to each and every citizen and resident, as outlined in articles 16 to 27 of its Constitution. Furthermore, article 28 provides for redress in the case of violation of human rights. The Bahamas, in its 12 years as an independent sovereign nation, has maintained the protection of human rights as a basic priority and it is our firm intent to remain thus committed.
We take this opportunity to stress anew the importance of guaranteeing fundamental rights to human beings and recognizing that this principle is essential to the strong growth and development of individual nations as well as "of the international community. May we in particular utilize 10 December, Human Rights Day, of this fortieth anniversary year, to renew with a fresh commitment and dedication the spirit of the Universal Declaration of Human Rights.
The Government and people of the Bahamas are heartened by the continuing and heightened defiance of the system of apartheid by the majority of South Africans. We are appalled by that abhorrent political, economic, social and legislative structure which denies fundamental rights and freedoms to people because of the color of their skin.
Apartheid is a deplorable system; it is objectionable and offensive. It degrades and tramples on the dignity of human beings. The intent of the racist regime to maintain this system has become increasingly evident, in spite of the people's struggle for freedom and democracy. The state of emergency has occasioned the most brutal repression in recent history even of those committed to peaceful change.
The Bahamas pays a special tribute to such noble persons as Nelson Mandela, who languishes in prison for daring to ask for justice for his people and Steve Biko and Victoria Mxenge, who made the supreme sacrifice for this cause. We unequivocally support such patriots as Bishop Desmond Tutu and the Reverend Allan Boesak, who continue to strive for justice. This Assembly should go on record as having called for the unconditional release of Nelson Mandela.
We are pleased to support the struggling people of South Africa, both morally and materially, and in this connection, are in favour of mandatory sanctions against South Africa and wish to commend those who have taken positive steps in that direction.
As members of this world body we must support and give effect to its high principles regarding the dignity and worth of the human person. The eradication of apartheid demands our urgent and immediate attention.
Years of work by the United Nations, the United Nations Council for Namibia, the South West Africa People's Organization (SWAPO), the front-line States and the Organization of African Unity (OAU) were crystallized in Security Council resolution 435 (1973), which represents a blueprint for independence for Namibia.
South Africa's intransigence in defying the decisions of this Organization and its inflexibility and unwillingness to accept reasonable and sensible approaches have now been exacerbated by its recent unilateral decision to install a so-called interim government in Namibia. International outrage is surely justified in this instance. Further, the irrelevant and extraneous arguments introduced by South Africa serve only to justify its continued intransigence and its incursions into the territory of the front-line States.
The Government and people of the Bahamas are committed to the achievement of independence for Namibia. We know that this is inevitable, because the international community cannot and will no longer tolerate the denial of self-determination to the people of Namibia.
The Bahamas also reiterates its support for SWAPO, the recognized representative of the Namibian people.
I take this opportunity to congratulate the United Nations and its relevant bodies on the work undertaken to date in the Eight against the international traffic in drugs.
Nevertheless, illicit traffic in drugs and drug abuse continue to be an extremely grave problem in our societies. It will take the massive resolve and commitment of the entire international community to defeat this illicit activity and thereby the destructive influence it has on the moral and social fabric of our societies.
The Bahamas is in the unenviable position of being squarely located between the major producer and consumer countries and the geographical configuration of the Bahamas itself makes it a haven for drug traffickers. As has been pointed out in past General Assemblies and other bodies of the United Nations, the Bahamas is not and has never been a producer of drugs nor a major consumer. However, consumption has increased directly in proportion to trafficking. Conversely, a direct and systematic campaign for the reduction of consumption would diminish production and trafficking. The developed consumer countries, with their superior resources and scientific expertise, can play an especially catalytic role in combating drug trafficking and abuse.
The Bahamas is a young society. We are also a small resource-poor developing country dependent on a continuous influx of visitors who feel safe and relaxed in our islands. We cannot afford to have drug trafficking gain and retain an influential position in our society.
The Government of the Bahamas remains fully committed to the eradication of international drug trafficking and drug abuse. We are working and will continue to work, for however long is necessary, with the relevant bodies of the United Nations and like-minded States in combating this problem.
In this regard we welcome the proposal for the drafting of a new convention against drug trafficking and the proposal by the Secretary-General for a conference at ministerial level to address and find viable solutions to this problem.
I am pleased to note that the United Nations Decade for Women was brought to a culmination with the consensus adoption of the document entitled "Forward-looking Strategies to the year 2000" by the Conference recently held in Nairobi, Kenya. This document is not only designed to improve the status of women and to integrate them into all aspects of development, but also seeks to ensure that during the next 15 years the international community strives as much as possible for world peace.
It is particularly noteworthy that during this fortieth anniversary year of the United Nations such a historic document has been adopted by 157 nations of the world. This display of solidarity shows our efforts to integrate and cement our ideas not only on issues affecting women but also on many matters of over-all international concern.
During the next 15 years, to ensure that the goals set forth in the "Forward-looking Strategies" are realized will require the good will and dedicated commitment of all nations to work actively towards that end. The Bahamas has always paid particular attention to promoting the interests of women.
It is said that today's youth is probably the best-schooled generation in history and that over 850 million of the world's population are between the ages of 15 and 24. By the year 2000 it is expected that there will be 1 billion young people. It is also said that one of the most valuable resources of any country is its youth.
Given these factors, the Bahamas has paid considerable attention to the development of its young people. The average age in the Bahamas is 25, and so it is our view that it is a vital necessity, and not mere idealistic fantasizing, to ensure that the needs and aspirations of young people are met. A number of activities and events were initiated in 1985 by the Ministry of Youth that were specifically geared not only towards the identification of the problems of youth but also towards working along with young people in seeking solutions to those problems.
As the International Youth Year draws to a close I should like to commend the organizers on the very successful conferences and other international meetings and events which have been organized during the year. I am also pleased to note the conscious effort undertaken by the United Nations in focusing on young people and identifying the contribution they can and must make in shaping the future of humanity. In this regard particular note is taken of the important role of the United Nations youth training centers and the volunteers program.
The Bahamas will continue to work actively in the interest of youth and to support the United Nations in its various endeavors to promote the interests of young people with a view to their developing their full potential as positive contributors to society and the world.
From 16 to 22 October, the Bahamas will have the honor to host the Commonwealth Heads of Government meeting in Nassau. This conclave will be attended by the leaders of 49 States which represent over a quarter of the world's population.
It is a happy convergence of events that the meeting will take place during this session of the General Assembly, as I am sure that the meeting will have a positive impact on this Assembly's deliberations and will result in a healthy cross-fertilization of ideas and policies on the major issues that characterize the international environment today.
The hosting of the Commonwealth Heads of Government involves for the Bahamas a reaffirmation of our strong support for international organizations as a whole, including the United Nations. Our support is as strong as it has always been, and continues to grow. On the fortieth anniversary of the United Nations it is my fervent hope that this Assembly's deliberations will be crowned with much success.